Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Office Action Summary

1.	Claims 1-4, 6-11, 13-18 and 20-25 are pending and allowed in the application.  

Reasons for Allowance
2.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art most closely resembling the applicant’s claimed invention are:
	Cavaretta US 2004/0111314  (hereinafter Cavaretta) 
“Deep Learning Sentiment Analysis of Amazon. Com Reviews and Ratings”, N Shrestha, F Nasoz - arXiv preprint arXiv:1904.04096, 2019 - arxiv.org (hereinafter Shrestha)	
	“Root cause analysis of product service failure using computer experimentation technique”, C Shrouti, P Franciosa, D Ceglarek - Procedia CIRP, 2013 - Elsevier (hereinafter Shrouti)

	While Cavaretta teaches most of the claimed limitations of the instant application directed to modelling customer satisfaction with regards to machine repair, including:
	obtaining a set of machine repair records from a first database;
	generating a modified set of machine repair records by, for each
record of the set of machine repair records, associating a particular machine with
a repair of the one or more defects, 
generating a training model, the training model comprising the modified set of machine repair records and a set of survey records indicative of reported experience values;
obtaining a set of machine operation records from a second database;
identifying at least one time-based machine operation parameter
associated with machine operation from the set of machine operation records;
generating a modified set of machine operation records, the
modified set of machine operation records comprising a plurality of values
associated with the at least one time-based machine operation parameter; and
creating an analytical model based on the training model and the
modified set of machine operation records,

	Shestha teaches
receiving, as an output from the analytical model and based at least partly on a second set of machine repair records, an estimate of customer experience;
	determining, based at least in part on a comparison of the estimate of customer experience to a reported customer experience associated with the second set of machine repair records, a first system response error; and
updating, at least in part in response to the first system response error meeting or exceeding a threshold response error, the analytical model to create an updated analytical model having a second system response error less than the first system response error

Shrouti teaches
wherein generating the modified set of repair records further comprises generating a root cause model indicative of a root cause for two or more repairs.

	However Cavaretta, Shrestha and Shrouti do not teach:
	wherein the root cause is associated with one or more of a value identifying a service organization associated with the machine or a value identifying a technician associated with the machine
	 
	Cavaretta is directed to modelling of customer satisfaction based on machinery repair history.  Cavaretta was not relied upon to teach the use of recurrent neural networks, which is what Shrestha teaches.  Shrouti was relied upon to teach a root cause model, however this root cause model does not identify a service organization or a technician associated with the machine.
 
	While the cited references teach some of the claimed limitations, none of the prior art of record fairly teach or suggest where the root cause identifies a service organization or identifies a technician associated with the machine.
	The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    393
    963
    media_image1.png
    Greyscale

	 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached Monday through Friday 10 am to 6 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16 July 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623